Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146802(10)(11)                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  IN THE MATTER OF

  HONORABLE BRUCE U. MORROW                                                  SC: 146802
  3rd JUDICIAL CIRCUIT COURT                                                 JTC Formal Complaint 92

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

        On order of the Chief Justice, the motions of the National Lawyers Guild,
  Michigan/Detroit Chapter of the National Lawyers Guild, Criminal Defense Attorneys of
  Michigan, and Wayne County Criminal Defense Bar Association for immediate
  consideration and leave to file an amicus curiae brief are GRANTED. The amicus brief
  submitted on March 4, 2014, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               March 4, 2014
                                                                              Clerk